Title: To Alexander Hamilton from John F. Hamtramck, 19 December 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Pittsburgh, December 19, 1799. “… I never had any Reports from Loftus’s Heights; it appears to me that the Troops on the Mississippi have considered themselves independent of my Command in the absence of General Wilkinson, for the other day a Gentleman in the Contractors imploy arrived from Loftus’s Heights, and who called on the Commanding Officer of that place, for any Commands he might have for Pittsburgh; and the Commandt told him that he had none.”
